Citation Nr: 1519196	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for a lumbosacral spine disorder.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for a respiratory/lung disorder.

7.  Entitlement to service connection for left shoulder disability, to include as secondary to the service-connected right shoulder disorder.

8.  What evaluation is warranted for degenerative joint disease of the right shoulder since January 14, 2010?

9.  Entitlement to a compensable rating for a right ear hearing loss.


REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1971 to June 1973.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions by the VA Regional Office (RO) in Columbia, South Carolina which denied entitlement to service connection for left shoulder, respiratory/lung, lumbosacral, bilateral leg, and bilateral foot disorders.  This appeal also arises from rating decisions which assigned a 20 percent rating for right shoulder degenerative joint disease effective from January 14, 2010, and which denied entitlement to a an increased rating for a right ear hearing loss. 
 
The Veteran was afforded a hearing at the RO in June 2012.  The transcript is of record.
 
Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran asserts that he has left shoulder, lumbar, respiratory, bilateral leg, bilateral foot, and bilateral foot disabilities due to service.  In pertinent part he argues that his left shoulder disorder is secondary to his service connected right shoulder disorder, and that his lung problems arise from being exposed to toxic gases.  He also maintains that higher ratings are warranted for his service-connected right shoulder and right ear hearing loss.
 
The record reflects that despite being separated from service in 1973, there are no post service clinical records dating prior to 2006 when records from Pee Dee Health Care evidence treatment for various complaints and disorders dating from December 2000.  As a consequence the prospect that the appellant will be successful with his claims is substantially compromised by the lack of clinical records of treatment for the claimed disorders for 27 years or more following his separation from active duty.  

A review of the records that are available discloses that in a statement received in April 2008, the appellant wrote that after service, he worked in a mill for 25 years and visited doctors for leg pain for which he received medication.  In a case such as this one, it would behoove the Veteran to provide additional information and/or authorization so that the clinical records from all providers who treated him for all of the claimed disabilities since 1973 are available for consideration.
 
Significantly, however, the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Dusek v. Derwinski, 2 Vet.App. 519, 522 (1992).  In light of the appellant's statements, however, he will be provided an opportunity to clarify and identify all private, state and/or VA facilities from which he received treatment for his back, legs, feet, left shoulder and lungs since discharge from service in 1973 to the present.  The representative is requested to assist the Veteran in presenting as clear a list as possible of all other providers and dates of treatment for which they wish VA to secure records.  The Veteran is advised that in order to facilitate his claim, he should also personally contact providers from whom he has received treatment for the claimed disorders since discharge from service in 1973 to the present and submit such evidence to VA.  The Veteran's claims would also benefit from his submission of medical opinion evidence which links his claimed disorders to service, and which provides a rationale for any medical opinion offered.
 
The Veteran's right ear hearing loss and right shoulder disorders were last examined for VA compensation in June and July 2012, respectively, almost three years ago as of this writing.  The United States Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination...); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the Veteran must be afforded VA examinations to determine the current extent of his service-connected right ear hearing loss and right shoulder disabilities.  
 
Finally, the record indicates that the appellant has received VA outpatient treatment since approximately 2008 or 2009.  The most consistent clinical records, in this regard date through August 2011.  As VA has constructive possession of any subsequent records, they must be retrieved and associated with the other evidence on file.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore VA records dating from September 2011 should be requested and associated with the claims folder or the electronic record.
 
Accordingly, the case is REMANDED for the following actions:
 
1.   Contact the Veteran and request that he sign authorizations identifying the names and addresses of all providers who have treated him for any and/or all of the claimed disabilities since 1973.  This includes identifying treatment provided by any private and/or VA health care provider.  After securing any necessary releases, the RO should request this information, if not already of record.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Request all VA outpatient records from the Columbia, South Carolina VA system dating since September 2011.  Associate all records received with the claims folder or VBMS file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, schedule the Veteran for examinations to evaluate the severity of the service-connected right ear hearing loss and right shoulder disabilities.  The claims folder, to include access to Virtual VA/VBMS, must be made available to the examiners.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The orthopedic examiner must indicate whether there is objective evidence of right shoulder pain on motion, weakness, excess fatigability, and/or incoordination and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.   The audiology examiner must explain the nature of any functional impairment caused by the right ear hearing loss.

4.   After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


